DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 04 February 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but entry 13 “Author Unknown, Safety and Efficacy of UVC to Fight Covid-19”  referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the claim requires “generating at least one parameter based on the data related to mammalian tissue” but the specification does not describe how this parameter is generated.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program or guide to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP § 2161.01.  In the instant case, the claims encompass any parameter that may be sent to an illumination device based any data related to mammalian tissue.  The specification does not disclose a single example let alone provide support for the entire genus of illumination parameters and data related to mammalian tissue.
Claims 9-12 are rejected by virtue of their dependence on claim 8.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 13-14, 16 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR101349157B1).

[Claim 1] Yoon discloses an illumination device (skin treatment device, Figs. 1-2 #100) comprising: 
at least one light source (LED light source, Fig. 2 #110); 
a communication module (near field communication unit, Fig. 2 #130); and 
driver circuitry (LED driver, Fig. 2 #120) associated with the communication module and the at least one light source (the LED drive connected with each as shown in Figure 2) [page 4 of translation], the driver circuitry configured to: 
receive at least one parameter from a server (medical service server, Fig. 1 #320) via the communication module (the medical service server may control the skin treatment apparatus through a mobile terminal, Fig. 1 #200) [page 4 of translation]; and 
control the at least one light source to irradiate light on mammalian tissue (skin) to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].

[Claim 2] Yoon discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 4] Yoon discloses the illumination device is for treating skin tissue; therefore, the device is capable of treating skin tissue within an auditory canal, nasal cavity, oral cavity and gastrointestinal system.

[Claim 5] Yoon discloses at least one of a camera (Fig. 2 #150) and a sensor (skin test unit, Fig. 2 #140 and monitoring unit, Fig. 2 #160) for collecting data from the mammalian tissue (skin condition e.g. moisture level, oil level, keratin degree, color deposition, elasticity).

[Claim 6] Yoon discloses the communication module is configured to communicate the data from the mammalian tissue to the server (the camera, test unit and monitoring unit data is shared with the server via the mobile terminal) [page 5 of translation].

[Claim 7] Yoon discloses the data from the mammalian tissue comprises one or more of images of the mammalian tissue and sensor data of the mammalian tissue (images from the camera and results from the test unit and monitoring unit).

[Claim 8] Yoon discloses a method comprising: 
accessing data related to mammalian tissue (current and historical monitoring results from a skin test unit, Fig. 2 #140, and a camera, Fig. 2 #150, indicative of skin condition stored on a medical service server, Fig. 1 #320); 
generating at least one parameter based on the data related to the mammalian tissue (an LED light source driver, Fig. 2 #120, determines the intensity, wavelength, pulse shape and irradiation time based on the monitoring results) [page 4 of translation]; and 
sending the at least one parameter to an illumination device (LED light source, Fig. 2 #110) that is capable of irradiating light on the mammalian tissue (skin) based on the at least one parameter to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].

[Claim 9] Yoon discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 13] Yoon discloses a system comprising:
an illumination device (skin treatment device, Figs. 1-2 #100) comprising at least one light source (LED light source, Fig. 2 #110) arranged to irradiate light on mammalian tissue (skin); and 
a server (medical service server, Fig. 1 #320) in communication with the illumination device via a network (devices connected through a network, see Figure 1), wherein the server is configured to provide at least one parameter for the illumination device to irradiate the light on the mammalian tissue (the medical service server may control the skin treatment apparatus through a mobile terminal, Fig. 1 #200) [page 4 of translation] to induce at least one biological effect (e.g. wound healing, inflammation healing, skin rejuvenation, sunburn prevention and photodynamic therapy) [page 2 of translation].

[Claim 14] Yoon discloses the at least one parameter comprises one or more of a duration, an intensity, a peak wavelength, or a range of peak wavelengths of the light (intensity, wavelength, pulse shape and irradiation time) [page 4 of translation].

[Claim 16] Yoon discloses the illumination device is for treating skin tissue; therefore, the device is capable of treating skin tissue within an auditory canal, nasal cavity, oral cavity and gastrointestinal system.

[Claim 27] Yoon discloses a computing device (mobile terminal, Figs. 1, 3 #200) in communication with the server and the illumination device, the computing device comprising one or more of a laptop computer, a tablet, a desktop computer, another server, a cellular phone, a personal digital assistant (PDA), a multimedia player, an embedded system, a wearable device, a smart watch, smart glasses, and a gaming console (the mobile terminal may be implemented as a communication device carried by a user such as a smart phone, tablet PC, or the like) [page 4 of the translation].

[Claim 28] Yoon discloses the at least one biological effect comprises at least one of inactivating one or more pathogens that are in a cell-free environment, inhibiting replication of one or more pathogens that are in a cell-associated environment, upregulating a local immune response, stimulating enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide, releasing nitric oxide from endogenous stores of nitric oxide, and inducing an anti-inflammatory effect (inflammation healing) [page 2 of translation].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) as applied to claims 1, 8 and 13 respectively above, in view of Lytle et al. (US 2011/0125229).

[Claims 3, 10, 15] Yoon discloses the driver circuitry receives parameters from the server but does not disclose the at least one parameter comprises identification of one or more of an optic, a locator, a light source positioner, and a light guide positioner for the illumination device to irradiate the mammalian tissue.
Lytle discloses an analogous phototherapy device comprising an illumination device with an identifier.  The identifier may be used to authenticate the illumination device and determine applicable treatment modes [pars. 0007, 0056; claim 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the illumination device taught by Yoon to include an identifier as taught by Lytle in order to authenticate the device and provide appropriate treatment modes with appropriate parameters.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) as applied to claim 8 above.

[Claim 11] Yoon discloses the illumination device is for treating skin tissue; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to treat body cavities comprising skin tissue in need of treatment including skin within an auditory canal, nasal cavity, oral cavity and gastrointestinal system.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) as applied to claim 8 above, in view of Amir et al. (US 2018/0014777).

[Claim 12] Yoon discloses monitoring camera and skin test data and providing the data to medical staff via mobile terminal (Figs. 1, 3-4 #200) to determine the current status of the skin and select the appropriate treatment.  In order to determine the appropriate treatment, the medical staff would have to compare the data to their medical knowledge, i.e. data corresponding to previously identified characteristics, and infer a characteristic of the mammalian tissue.  Never-the-less the teachings of Amir are provided.
Amir discloses an analogous system and method for adaptive skin treatment [abstract] comprising a machine learning method (e.g. classifier) to determine treatment parameters and/or instructions based on input parameters such as the current skin profile.  The classifier may be trained using skin parameters and sensor measurements, treatment outputs (which may be manually entered by the respective patients or care givers and/or automatically measured by sensors) to determine the treatment most likely to succeed for the current patient, based on experiences of other patients, to whom the patient is determined to be similar, for example in the effect of the treatment or in other similarity measurements [para. 0043-0044, 0133-0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the method of Yoon to include a machine learning method as taught by Amir in order to more accurately determine the proper treatment parameters based on historical data and/or experiences.


Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) as applied to claim 13 above, in view of Amir et al. (US 2018/0014777).

[Claim 17] Yoon discloses a wireless network and a smart phone but does not explicitly state the network comprises at least one of an intranet, an internet, a wide area network (WAN), a local area network (LAN), a personal area network (PAN), power line communications (PLC), and a cellular network.
Amir discloses an analogous illumination system comprising a network that may be any type of network including a local area network (LAN) or a wide area network (WAN) [par. 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement a LAN, WAN or any other known type of network as disclosed by Amir in the system taught by Yoon in order to predictably provide communication between devices using well-known network types.

[Claim 18] Yoon discloses monitoring camera and skin test data and providing the data to medical staff via mobile terminal (Figs. 1, 3-4 #200) to determine the current status of the skin and select the appropriate treatment.  Yoon also discloses collecting and storing a database of patient treatment history and monitoring results but does not disclose an artificial intelligence library that is populated with data that corresponds with previously identified mammalian tissue characteristics. 
Amir discloses an analogous system and method for adaptive skin treatment [abstract] comprising a machine learning method (e.g. classifier) to determine treatment parameters and/or instructions based on input parameters such as the current skin profile.  The classifier may be trained using skin parameters and sensor measurements, treatment outputs (which may be manually entered by the respective patients or care givers and/or automatically measured by sensors) to determine the treatment most likely to succeed for the current patient, based on experiences of other patients, to whom the patient is determined to be similar, for example in the effect of the treatment or in other similarity measurements [pars. 0043-0044, 0133-0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system of Yoon to include a machine learning classifier as taught by Amir in order to more accurately determine the proper treatment parameters based on historical data and/or experiences.

[Claim 19] Amir discloses a server may collect and/or aggregate data from multiple patients using different skin treatment applicators and apply to data to the classifier [pars. 0057, 0089, 0134].

[Claim 20] Amir discloses the machine learning classifier determines treatment parameters and/or instructions based on input parameters such as the current skin profile.  The classifier may be trained using skin parameters and sensor measurements, treatment outputs (which may be manually entered by the respective patients or care givers and/or automatically measured by sensors) to determine the treatment (to provide to the illumination device) most likely to succeed for the current patient, based on experiences of other patients, to whom the patient is determined to be similar, for example in the effect of the treatment or in other similarity measurements i.e. an inference from the comparison of current data with past data [pars. 0043-0044, 0133-0134].

[Claim 21] Yoon discloses the data collected from the mammalian tissue comprises images of mammalian tissue (photographs of the skin taken via the camera, Fig. 2 #150).

[Claim 22] Yoon discloses the one or more images comprise at least one of visible-light images, infrared images, ultraviolet images, images measuring light within a predetermined range of wavelengths, and images measuring light within two or more different predetermined ranges of wavelengths (photographs taken via the camera). Amir discloses sensor(s) (Fig. 2 #214) may be an imaging sensor that captures still images and/or videos (e.g., at visible light wavelength, at infrared wavelength, and/or other non-visible wavelengths) of the facial segment (and/or face) [par. 0059].

	[Claims 23-24]  Yoon discloses the data collected from the mammalian tissue comprises sensor data of the mammalian tissue (monitoring results from a skin test unit, Fig. 2 #140, and a camera, Fig. 2 #150, indicative of skin condition).

[Claim 25]  Yoon discloses the data collected from the mammalian tissue further comprises other tissue diagnostics that are provided separately from the illumination device (mobile terminal, Fig. 1 #200, grasps the patient state and the skin treatment situation from the result of the light irradiation operation and the image captured by the built-in camera of the mobile terminal).

[Claim 26]  Yoon discloses  the previously identified mammalian tissue characteristics comprise a presence of at least one of pathogens, diseases, cancerous lesions, pre-cancerous lesions, tumors, polyps, accumulation of fluid, and inflammation (applicable diseases for photodynamic therapy include cutaneous T-cell lymphoma, vascular tumor, psoriasis, lichen sclerosis, lichen planus, scleroderma, cutaneous leishmaniasis and inflammation which would present with various moisture level, oil level, keratin degree, color deposition degree, elasticity degree, etc. of the patient's skin).


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR101349157B1) as applied to claim 13 above, in view of Kennedy (US 2007/0185553).

[Claim 29] Yoon discloses the illumination device is a standalone device but does not disclose a rechargeable power source that is configured to receive power from an external power source.
	Kennedy discloses an analogous illumination system (see, Fig. 5) comprising an illumination device (Figs. 1, 5 #20) having a rechargeable battery (Fig. 1 #46) configured to receive power from a plug (Fig. 1 #70) [par. 0037].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to power the illumination device taught by Yoon with a rechargeable battery chargeable via a plug as taught by Kennedy in order to predictably provide power to the standalone illumination device.

	[Claims 30-31] The rechargeable battery rendered obvious by Yoon in view of Kennedy is capable of receiving power from an external source that generated power in response to human movement and/or a solar energy source (the rechargeable battery is able to receive power generated from any external source during recharging including kinetic or solar sources).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Villa (US 2012/0191162) discloses a system for remote controlling medical laser with a portable computing device [Figure 1].
(2) Gross et al. (US 2015/0217130) discloses a phototherapy system comprising wireless communication between a phototherapy device (LED), patient computing device, server (performs analysis of patient records) and remote computing device [sole Figure].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                  /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 June 2022